It is conceived that the court below erred in dismissing Vance’s bill for not having released errors before the court granted him an injunction; because, by law, his confession of judgment operated as a release of errors, and ought to have been taken as such; but even if the judgment in the case had not been obtained by confession, and the court had inadvertently granted the injunction, without a release of errors, then reasonable time ought to have been given the complainant, by a rule or order of court, personally to appear and acknowledge a release, before his bill could with propriety have been dismissed for the omission.
Wherefore, it is decreed and ordered, that the said decree or order of dismissal be reversed, and the suit remanded to the said court of quarter sessions to be there reinstated in the same situation it stood when it was dismissed. And it is further decreed and ordered, that the said defendants do pay unto the said Vance his costs expended in the prosecution of this writ of error, and also his costs expended in the unsuccessful motion he made in the said quarter sessions court to have the suit reinstated after it had been dismissed, which is ordered to be certified to said court.